DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

4.	The claimed invention is directed to an abstract idea without significantly more. The claims recites calculating an inflammatory marker using a nonlinear function, and variable and parameter which are mathematical concept which describes the relationship between the different stages of data manipulation. This judicial exception is not integrated into a practical application because the generically recited an inflammatory marker measurement method/apparatus/computer do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (recording media storing) only store and retrieve information in memory and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claims 1, 5 and 9, All the steps/processes are directed to abstract ideas such as “calculating”, “calculate” and calculated” (mental step for routine data gathering and manipulation)". 

Therefore, those steps/processes are abstract ideas and Claims 1, 5 and are determined to be directed to a 101 rejection as a whole.

Regarding Claims 2, 6 and 10, All the steps/processes are directed to abstract ideas. 

Therefore, Claims 2, 6 and 10’s additional limitation do not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 3, 7 and 11, All the steps/processes are directed to abstract ideas such as “function", “variable” and “mean” (mathematical relationship). 

Therefore, Claims 3, 7 and 11’s additional limitation do not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 4, 8 and 12, The additional recited limitation is directed to an abstract idea such as “parameter” (mathematical relationship). 

Therefore, Claims 4, 8 and 12’s additional limitation do not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 14-16, The additional recited limitation is directed to an abstract idea such as “nonlinear regression formula” (mathematical relationship/concept). 

Therefore, Claims 14-16’s additional limitation do not contribute any significantly more to the already implemented abstracted idea nor integrates into a practical application.

Invitation to Participate in DSMER Pilot Program
5.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-6, 8-10, 12, 14 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by US Patent Pub. No. 2009/0311736 A1 by Ciotti et al (hereinafter Ciotti).

Regarding Claim 1, Ciotti teaches an inflammatory marker measurement method (Fig. 1, Title, Par. [0014-0015, 0077]) comprising calculating an inflammatory marker using a nonlinear function (Par. [0023, 0082]: ESR and hematocrit are nonlinear functional relationship) including, as variables, a parameter associated with an erythrocyte aggregation (Abstract, Par. [0001, 0004-0006, 0018-0019, 0042, 0062]) and another parameter associated with an erythrocyte density (Par. [0001, 0081]), wherein the parameter associated with the erythrocyte aggregation is calculated based on a syllectogram measured from a blood specimen (Par. [0001, [0081]: read the relative syllectogram, [0082]: calculates the parameters of the syllectogram, parameter associated with the erythrocyte aggregation), and the parameter associated with the erythrocyte density is measured from the blood specimen (Abstract, Par. [0001, 0023, 0042, [0050]: measuring hematocrit, parameter associated with an erythrocyte density, [0081]: measure the kinetics of optical density of the blood, [0082]).  
Regarding Claim 2, Ciotti teaches wherein the inflammatory marker comprises at least one of an erythrocyte sedimentation rate (Par. [0001, 0042, 0062]) and a fibrinogen concentration (Par. [0030]).  

Regarding Claim 4, Ciotti teaches wherein the parameter associated with the erythrocyte density comprises at least one of a hematocrit value, an erythrocyte count, a hemoglobin concentration, and an intensity of light transmitted through the blood specimen (Abstract, Par. [0001, 0023, 0042, [0050]: measuring hematocrit, parameter associated with an erythrocyte density). 

Regarding Claim 5, Ciotti teaches an inflammatory marker measurement apparatus (Fig. 1, Title, Par. [0014-0015, 0077]) comprising an inflammatory marker measuring section configured to calculate an inflammatory marker using a nonlinear function including, as variables, a parameter associated with an erythrocyte aggregation and another parameter associated with an erythrocyte density, wherein the parameter associated with the erythrocyte aggregation is calculated based on a syllectogram measured from a blood specimen, and the parameter associated with the erythrocyte density is measured from the blood specimen (See Claim 1 rejection. Note: Method claim can be used to implement Apparatus claim).

Regarding Claim 6, Ciotti teaches wherein the inflammatory marker comprises at least one of an erythrocyte sedimentation rate and a fibrinogen concentration (See Claim 2 rejection. Note: Method claim can be used to implement Apparatus claim).  
  
Regarding Claim 8, Ciotti teaches wherein the parameter associated with the erythrocyte density comprises at least one of a hematocrit value, an erythrocyte count, a hemoglobin concentration, and an intensity of light transmitted through the blood specimen (See Claim 4 rejection. Note: Method claim can be used to implement Apparatus claim).

Regarding Claim 9, Ciotti teaches a non-transitory computer-readable recording medium storing an inflammatory marker measurement program which causes a computer to execute a method (Fig. 1 @ 50, Par. [0058, 0082-0083]) comprising calculating an inflammatory marker using a nonlinear function including, as variables, a parameter associated with an erythrocyte aggregation and another parameter associated with an erythrocyte density, wherein the parameter associated with the erythrocyte aggregation is calculated based on a syllectogram measured from a blood specimen, and the parameter associated with the erythrocyte density is measured from the blood specimen (See Claim 1 rejection).

Regarding Claim 10, Ciotti teaches wherein the inflammatory marker comprises at least one of an erythrocyte sedimentation rate and a fibrinogen concentration (See Claim 2 rejection).  

Regarding Claim 12, Ciotti teaches wherein the parameter associated with the erythrocyte density comprises at least one of a hematocrit value, an erythrocyte count, a hemoglobin concentration, and an intensity of light transmitted through the blood specimen (See Claim 4 rejection).

Regarding Claim 14, Ciotti teaches wherein the nonlinear function is a nonlinear regression formula (Par. [0023, 0082]: ESR and hematocrit are nonlinear functional relationship thus teaches nonlinear regression formula).  

Regarding Claim 15, Ciotti teaches wherein the nonlinear function is a nonlinear regression formula (See Claim 14 rejection. Note: Method claim can be used to implement Apparatus claim).  

Regarding Claim 16, Ciotti teaches wherein the nonlinear function is a nonlinear regression formula (See Claim 14 rejection).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ciotti in view of US Patent Pub. No. 2015/0268221 A1 by Fukuda et al (hereinafter Fukuda).

Regarding Claim 3, Ciotti teaches wherein the nonlinear function (See Claim 1 rejection) but does not explicitly teach includes, as a further variable, at least one of a mean corpuscular volume, a mean corpuscular hemoglobin, a mean corpuscular hemoglobin concentration, and a hemoglobin concentration. 
 
However, Fukuda teaches includes, as a further variable, at least one of a mean corpuscular volume, a mean corpuscular hemoglobin, a mean corpuscular hemoglobin concentration, and a hemoglobin concentration (Par. [0037]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ciotti by Fukuda as taught above such that the nonlinear function includes, as a further variable, at least one of a mean corpuscular volume, a mean corpuscular hemoglobin, a mean corpuscular hemoglobin concentration, and a hemoglobin concentration in order to further correct the ESR.  

 	Regarding Claim 7, Ciotti as modified by Fukuda teaches wherein the nonlinear function includes, as a further variable, at least one of a mean corpuscular volume, a mean corpuscular hemoglobin, a mean corpuscular hemoglobin concentration, and a hemoglobin concentration (See Claim 3 rejection. Note: Method claim can be used to implement Apparatus claim).  

Regarding Claim 11, Ciotti as modified by Fukuda teaches wherein the nonlinear function includes, as a further variable, at least one of a mean corpuscular volume, a mean corpuscular hemoglobin, a mean corpuscular hemoglobin concentration, and a hemoglobin concentration (See Claim 3 rejection).  

13. (Canceled)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886